EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into by
and between John Dresel (“Dresel”) and Tully’s Coffee Corporation (“Tully’s”),
collectively referred to hereinafter as the “Parties,” in consideration of the
following mutual promises.

(1) Separation. Dresel’s employment with Tully’s is terminated effective
September 13, 2006 (“Separation Date”). The Parties waive any all written notice
requirements regarding the termination of Dresel’s employment with Tully’s.
After August 20, 2006, Dresel shall have no authority to act on behalf of
Tully’s in any capacity or to bind or obligate Tully’s in any manner, including
as an employee, officer, or representative.

(2) Consideration. In consideration of the benefits and promises described in
this Agreement, Tully’s will pay Dresel his regular base salary at Dresel’s
salary rate as of August 20, 2006, less lawful withholdings, for one year (after
the Separation Date) paid ratably over the year following the Separation Date in
accordance with Tully’s normal payroll practices, and Dresel shall, on the
Effective Date as defined in section 6 below, vest in 100,000 non-qualified
stock options, upon granting by the Board of Directors, subject to the exercise
and other general terms and conditions contained in Tully’s 1994 Stock Option
Plan (or its successor), with an option price of $1.50, which stock options
would have vested on November 1, 2006 had Dresel’s employment with Tullys’
continued until that date. Dresel expressly acknowledges that he has no claims
or entitlement to any additional pay or compensation from Tully’s, past, present
or future, and he expressly waives any and all claims for additional
compensation.

(3) Waiver and Release of Claims. In consideration of the benefits and promises
described in this Agreement, and as a material inducement to Tully’s to enter
into this Agreement, Dresel, on behalf of himself and his successors and
assigns, irrevocably and unconditionally waives, releases and forever discharges
Tully’s and its past and present affiliated entities, owners, shareholders,
partners, officers, directors, agents, representatives, employees, and insurers,
and each of their successors and assigns (referred to collectively as the
“Released Parties”), from, and covenants not to sue with respect to, any and all
claims, grievances, charges, actions, causes of action, rights, demands, debts,
wages, compensation, benefits, damages, liabilities, obligations, promises,
controversies, accounting, or expenses of whatever nature (including attorneys’
fees and costs), whether known or unknown, including those related in any way to
his employment by Tully’s or the termination of the employment. This release
includes, but is not limited to, all rights under the Age Discrimination in
Employment Act, Older Workers Benefit Protection Act, Americans with
Disabilities Act, Family and Medical Leave Act, Fair Labor Standards Act, Title
VII of the Civil Rights Act of 1964, the Washington Law Against Discrimination,
and all other local, state, and federal statutes, laws, and regulations that
might apply to Dresel’s employment by Tully’s in Washington or any other state.



--------------------------------------------------------------------------------

(4) Claim Extinguishment. For the purpose of implementing a full and complete
release and discharge of Tully’s and all other Released Parties, Dresel
expressly acknowledges that this Agreement is intended to include in its effect
without limitation all claims that Dresel did not know or suspect to exist in
his favor at the time of execution of this Agreement, and that the consideration
received from Tully’s is also for the release and extinguishment of any such
claims.

(5) Knowing and Voluntary Release. Dresel understands and acknowledges the
significance and consequences of this Agreement, acknowledges that it is knowing
and voluntary and has not been given as a result of any coercion, and expressly
confirms that it is to be given full force and effect according to each and all
of its expressed terms and provisions. Dresel understands and acknowledges that
he has the right to consult with an attorney before executing the Agreement.

(6) Effective Date/Revocation. Tully’s has advised Dresel of his right to
consider this Agreement for a period of up to twenty-one (21) days prior to his
execution of the Agreement and of his right to revoke this Agreement for a
period of up to seven (7) days after its execution by the parties. This
Agreement will not become effective until the stated revocation period of seven
(7) days has elapsed or expired (“Effective Date”).

(7) No Admission of Liability. This Agreement shall not be construed as an
admission by Tully’s of any liability to Dresel, breach of any agreement between
Tully’s and Dresel, or violation by Tully’s of any statute, law or regulation.
This Agreement shall also not be construed as an admission by Dresel that any
claims he might have asserted against Tully’s are without merit.

(8) Confidentiality and Non-Disparagement. Tully’s and Dresel agree to keep the
existence and the terms of this Agreement absolutely confidential, except as to
any disclosures that are (i) required by law, or (ii) reasonably required in
connection with either of the parties federal tax filings. Dresel also
acknowledges that during the course of his employment with Tully’s, Dresel has
had access to certain trade secrets, customer lists, drawings, designs,
marketing plans, management organization information (including, without
limitation, data and other information relating to members of the Board of
Directors and other management personnel of Tully’s), operating policies and
manuals, business plans, financial records, and other financial, commercial,
business and technical information relating or belonging to Tully’s and
information designated or considered as confidential or proprietary that Tully’s
may have received belonging to suppliers, customers or others who do business
with Tully’s (collectively, “Confidential Information”). For purposes of this
Agreement and without limiting the foregoing description of Confidential
Information, “Confidential Information” includes: all nonpublic information
relating to Tully’s and all non-public information regarding Tully’s current or
former employees, investors and customers. Examples of Confidential Information
include, without limitation: the identities of past, present or potential
customers, investors or employees, marketing plans, contract information, trade
secrets as defined by Washington law, and any other sorts of items or
information regarding Tully’s or its customers, investors or employees that are
not generally known to the public at large. As used herein, Confidential
Information does not



--------------------------------------------------------------------------------

include any information that has been previously disclosed to the public by
Tully’s or is in the public domain, unless it has been wrongfully or illegally
disclosed to the public. Dresel agrees that all Confidential Information shall
remain the exclusive property of Tully’s. For a period of three (3) years
following the Separation Date, except to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency, Dresel agrees not to disclose to anyone outside Tully’s, nor
to use for any purpose other than for Tully’s benefit, (i) any Confidential
Information or (ii) any information Tully’s has received from others which
Tully’s is obligated to treat as confidential or proprietary. By signing this
agreement, Dresel confirms that he has returned to Tully’s all materials
containing Confidential Information within Dresel’s possession or control.

Dresel and Tully’s further agree to refrain from making any statement about the
other party that could reasonably be construed as negative, derogatory or
disparaging in any way. Without limiting the foregoing, each party hereto agrees
to refrain from making any statements that the other party reasonably construes
as negative, derogatory or disparaging in any way concerning such other party or
any of its officers or directors. Nothing in this Agreement, however, shall
preclude or prevent any person from testifying in a truthful manner if required
by law to testify pursuant to any legal proceedings.

(9) Severability. It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable and
shall be given their full force and effect.

(10) Arbitration. Any controversy involving the construction or application of
any terms, covenants, or conditions of this Agreement, or any claims arising out
of or relating in any way to this Agreement or breach thereof, shall be
submitted to and settled by final and binding arbitration in Seattle,
Washington. A single, mutually agreed upon Arbitrator shall award to the
prevailing party in any such arbitration such costs and reasonable attorneys’
fees incurred by the prevailing party as may be permitted or provided for by any
applicable federal or state statutory or equitable authority as if the matter
had been heard and tried in a court of law. Notwithstanding the foregoing, the
Company shall be responsible for payment of all of the Arbitrator’s fees. This
Agreement is governed by the laws of the State of Washington.

(11) Complete Agreement. This Agreement represents and contains the entire
understanding between the Parties in connection with the subject matter of this
Agreement. Any and all other prior oral or written understandings, including but
not limited to the Offer Letter and attached Summary of Employment from Tully’s
to Dresel dated September 30, 2004, shall be deemed merged into this Agreement
and shall not survive its execution. This Agreement shall not be altered or
varied except in a writing signed by Dresel and Tully’s Chief Executive Officer.
The Parties acknowledge that the form of this Agreement is proper and binding on
the Parties. In the event the terms and conditions of this Agreement conflict
with the terms and conditions set forth in any other documents, including but
not limited to the Offer Letter and attached Summary of Employment from Tully’s
to Dresel dated September 30, 2004, the terms and conditions of this Agreement
shall govern.



--------------------------------------------------------------------------------

(12) Reliance. Dresel represents and acknowledges that by executing this
Agreement, he does not rely and has not relied upon any representation or
statement not set forth herein made by Tully’s or by any of the Tully’s agents,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Agreement or otherwise.

(13) Duplicate or Counterpart Originals: Facsimiles. This Agreement can be
executed in duplicate and/or counterpart originals, and/or by execution of a
facsimile. Each duplicate and/or counterpart original and signature reproduced
by facsimile shall have the force and effect of any original document.

 

JOHN DRESEL

/s/ JOHN D. DRESEL

Dated: August 28, 2006

 

TULLY’S COFFEE CORPORATION

/s/ TOM T. O’KEEFE

Dated: August 28, 2006